DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/18/2022 has been entered. Claims 1-17 and 19-30 remain pending in the application. Claim 18 has been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean M. Dean (Reg. No. 46656) on 8/31/2022.

The application has been amended as follows: 

Regarding Claim 1. The claim is amended as follows:
A method comprising: 
drilling a section of a wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped, the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase; 
defining an oil-water rock system in the section of the wellbore
obtaining a suite of logs of rock in the section of the wellbore using a logging equipment, wherein the suit of logs comprising a resistivity log and a density log of the rock; 
determining water saturation from the resistivity log and the density log of the suite of logs of the rock; 
determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio of water and a relative permeability ratio of oil; 
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock; and
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock.

Regarding Claim 7. The claim is amended as follows:
A computer-implemented method comprising:
drilling a section of a wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped, the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase;
defining an oil-water rock system in the section of the wellbore
obtaining a suite of logs of rock in [[a]] the section of [[a]] the wellbore using a logging equipment, wherein the suite of logs comprises a resistivity log and a density log of the rock;

determining, by the computing environment comprising one or more computers, a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio foe water and a relative permeability ratio of oil; 
determine, by the computing environment comprising one or more computers and using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock in the section of the wellbore; and
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock in the section of the wellbore.

Regarding Claim 13. The claim is amended as follows:
A computer-readable medium storing instructions executable by one or more processors to perform operations comprising:
drilling a section of a wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped, the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase;
defining an oil-water rock system in the section of the wellbore
obtaining a suite of logs of rock in [[a]] the section of [[a]] the wellbore using a logging equipment, wherein the suite of logs comprises a resistivity log and a density log of the rock;

determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio of water and a relative permeability ratio of oil; 
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock in the section of the wellbore; and
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock in the section of the wellbore.

Regarding Claim 19. The claim is amended as follows:
A system comprising: 
a computing environment comprising one or more computers; and 
a computer-readable medium storing instructions executable by the computing environment to perform operations comprising:
drilling a section of a wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped, the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase;
defining an oil-water rock system in the section of the wellbore
obtaining a suite of logs of rock in [[a]] the section of [[a]] the wellbore using a logging equipment, wherein the suite of logs comprises a resistivity log and a density log of the rock;

determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio of water and a relative permeability ratio of oil;
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock in the section of the wellbore; and
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock in the section of the wellbore.

Regarding Claim 25. The claim is amended as follows:
A wellbore system comprising: 
a drilling system configured to drill a section of a wellbore in a subterranean zone including a subsurface reservoir in which hydrocarbons are entrapped, the hydrocarbons comprising a multiphase fluid comprising oil phase and water phase; and 
a wellbore computer system connected to the drilling system, the wellbore computer system comprising: a computing environment comprising one or more computers; and 
a computer-readable medium storing instructions executable by the computing environment to perform operations comprising: 
defining an oil-water rock system in the section of the wellbore
obtain a suite of logs of rock in the section of the wellbore using a logging equipment;
determining water saturation from the suite of logs; 
determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio of water and a relative permeability ratio of oil;
determine, using the relative permeability ratio, a flow rate of the oil phase or a flow rate of the water phase through the rock in the section of the wellbore; and 
drilling and producing the wellbore based on the determined flow rate of the oil phase or the flow rate of the water phase through the rock in the section of the wellbore.


Reasons for Allowance
Claims 1-17 and 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims 1, 7, 13, 19, and 25 are allowed for disclosing:
defining an oil-water rock system in the section without a gaseous phase;
determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio of water and a relative permeability ratio of oil.

	Ikeda et al. (US 20110054796 A1) teaches calculating the ratio of the relative permeability of oil and water (See Fig. 1 and para[0029]). However, Ikeda fails to teach determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio of water and a relative permeability ratio of oil.
	Ramsay et al. (US 20160196369 A1) teaches approximating the relative permeability ratio using pseudo phase relative permeability curves (See Fig. 3 and para[0048].). However, Ramsay fails to teach determining a relative permeability ratio of the rock in the section, the relative permeability ratio being a ratio of the relative permeability of water to the relative permeability of oil without separately determining a relative permeability ratio of water and a relative permeability ratio of oil.
	O’Meara et al. (US 4893504 A) teaches calculating the ratios of the relative permeabilities (See Col. 5 and Col. 9.). However, O’Meara fails to teach defining an oil-water rock system in the section without a gaseous phase.
Thus, these limitation(s), in combination with other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one or ordinary skill in the art.

Dependent claims 2-6, 8-12, 14-17, 20-24, and 26-30 are allowed for depending from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863